Citation Nr: 1418269	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  05-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for the service-connected lumbar spine disability rated as 20 percent disabling prior to April 1, 2010, and rated as 40 percent disabling thereafter, to include whether a separate disability rating for neurological impairment is warranted prior to February 11, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from April 1981 to August 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating greater than 20 percent for lumbar spondylolisthesis.

However, as was noted in the previous remands of February 2008, March 2010, and July 2012, the Veteran's claim was received in April 2002.  The RO issued rating decisions in August 2002, November 2002 (lumbosacral spine only) and May 2003, however, following each decision within the time available for disagreement, the Veteran submitted statements that requested reconsideration, and he submitted new and material evidence.  The RO evaluated the new evidence and provided another decision.  In each case, the Veteran's statements comply with regulatory provisions for filing of a notice of disagreement.  See 38 C.F.R. § 20.201 (2009); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of a writing that expresses disagreement with an RO decision).  Furthermore, when new and material evidence pursuant to 38 C.F.R. § 3.156 (b) is received prior to the expiration of the appeal period, the compliant evidence abates the finality of a prior decision and tolls the time for filing an appeal until a new decision has been issued.  38 C.F.R. § 3.156; see also Muehl v. West, 13 Vet. App. 159 (1999).

In a May 2011 rating decision, the RO increased the disability rating for the service-connected lumbar spondylolisthesis, with history of laminectomy, to 40 percent, effective from April 1, 2010.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the July 2012 remand, the Board found that a claim for a total disability rating based on unemployability due to service-connected disabilities (TDIU) was not raised by the record.  

In a March 2013 rating decision, the RO granted service connection for right sciatic neuropathy effective from February 11, 2013.  Entitlement to a TDIU was considered but the RO found that the criteria for the assignment of a TDIU was not warranted at that time.  A September 2013 rating decision also determined that a TDIU was not warranted.  To the Board's knowledge, the Veteran has not disagreed with that determination.  

In August 2013, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  In a November 2013 response, the Chief of Orthopedic Surgery and the Chief of Neurosurgery at a VAMC provided answers to various questions posed by the Board, so that the Board's decision would be a fully informed one.  

Finally, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.


FINDINGS OF FACT

1.  Since the date of his claim for increase received in April 2002, the Veteran's service-connected lumbar spine disability has been manifested by severe back pain with flexion limited to 30 degrees or less when considering the Veteran's flare-ups of pain.

2.  Any ankylosis of the lumbar spine that is caused by the lumbar fusion at L5-S1 is favorable; there is no evidence of unfavorable ankylosis.  

3.  The Veteran does not have pronounced intervertebral disc syndrome; and, other than the convalescent periods which have been compensated with a temporary total rating pursuant to 38 C.F.R. § 4.30, the record does not reflect intervertebral disc syndrome having a total duration of at least six weeks during any 12 month period covered by this claim.

4.  The objective evidence does not support the assignment of a separate rating for neurological impairment associated with the lumbar spine disability prior to February 11, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating, but not higher, for the service-connected low back disability have been met for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (prior to September 23, 2002), Diagnostic Codes 5003, 5292, 5295 (prior to September 26, 2003); Diagnostic Codes 5237-5243 (in effect since September 26, 2003).  

2.  The criteria for the assignment of a separate rating for neurological impairment associated with the lumbar spine disability prior to February 11, 2013 have not been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (prior to September 26, 2003); Diagnostic Code 5293 (from September 23, 2002-September 26, 2003); Diagnostic Codes 5237-5243 (in effect since September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002 & 2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in the September 2008 letter that was provided before the January 2009 initial adjudication of the claim and an August 2010 letter.  The letters notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The August 2010 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The issue was readjudicated in May 2011 and May 2013 Supplemental Statements of the Case (SSOCs).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded VA examinations, in August 2002, March 2004, November 2005, December 2010, September 2012 and February 2013.  In addition, the Board obtained an expert medical opinion in November 2013 to address all unanswered questions regarding the Veteran's claim.  The examinations relied upon by the Board are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there has been substantial compliance with the Board's remand directives, insofar as the RO provided the examinations and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  In the prior remands, the Board requested that the RO address both the old and the revised regulations pertaining to disabilities of the spine because the claim had been pending since 2002.  Because the RO did not substantially comply with this request, the Board obtained the expert medical opinion to address all the remaining questions raised as a result of the old criteria so that the Board may accurately rate the back disability since 2002 based on whichever criteria is more favorable to the Veteran.  The Veteran was provided a copy of the November 2013 expert opinion and was afforded an appropriate amount of time to respond.  

In light of the foregoing, another remand to request that the RO address the old criteria in effect prior to 2003 would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  This claim has been pending since 2002 and the evidence of record is adequate to fairly decide the claim.  Additionally, the Veteran deserves a decision on his claim.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38  C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The claim for an increased rating for the service-connected low back disability was received in April 2002.  In September 2002, amended regulations governing ratings for intervertebral disc syndrome were made effective.  Then, one year later, the regulations governing rating all other service-connected disabilities of the spine were amended, in September 2003.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

In other words, revised regulations for intervertebral disc syndrome (Diagnostic Code 5293) were made effective in September 2002, and revised regulations for all other disabilities of the spine were made effective in September 2003.

The Veteran's service-connected low back disability is currently rated as 20 percent disabling prior to April 1, 2010 and 40 percent since April 1, 2010.  Service connection was granted for sciatic neuropathy of the right lower extremity, effective February 11, 2013.  Over the years, the Veteran's lumbar spine disability has been variously rated based on degenerative disc and joint disease, as well as limitation of motion of the lumbar spine and lumbosacral strain.  As such, the Board will consider all of the rating criteria applicable to the spine in effect before and after the regulatory change.

Prior to the September 2003 regulatory change, Diagnostic Code 5292 (2002) which evaluates limitation of motion of the lumbar spine, provides for the assignment of a 20 percent disability evaluation for moderate limitation of motion of the lumbar spine, and a 40 percent evaluation is assigned for severe limitation of motion of the lumbar spine.  A 40 percent rating is the maximum allowable rating under Diagnostic Code 5292.

Prior to the September 2002 regulatory change, Diagnostic Code 5293, which evaluates intervertebral disc syndrome, allows for the assignment of a 40 percent rating for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating is assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

Other Diagnostic Codes must be considered, including, but not limited to Diagnostic Code 5295, for lumbosacral strain, which provides for a 20 percent evaluation for muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in standing position.  A 40 percent evaluation required severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 40 percent rating is the maximum allowable rating under Diagnostic Code 5295.  Similarly, a 40 percent rating is the maximum allowable rating under Diagnostic Code 5289 for favorable ankylosis of the spine.  

Ratings in excess of 40 percent under the criteria in effect prior to September 2003 are assignable as follows:  A 50 percent rating is assignable under the old Diagnostic Code 5289 for unfavorable ankylosis of the lumbar spine, and a 60 percent rating is assignable under the old Diagnostic Code 5286 for complete bony fixation (ankylosis) of the spine at a favorable angle.  A 60 percent rating is also assigned for residuals of a fractured vertebra under the old Diagnostic Code 5285, without cord involvement, but with abnormal mobility requiring a neck brace (jury mast).  There are no other applicable diagnostic codes under the pre-2003 regulations which afford a rating in excess of 40 percent for disabilities of the spine.  38 C.F.R. § 4.71a (2002).

Effective from September 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurological manifestations are defined as orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

When evaluating neurological disabilities separately, a 10 percent rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve, and an 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or lost.  

A new rating formula for the spine became effective September 26, 2003.  Disabilities of the spine, such as lumbosacral strain (Diagnostic Code 5237) or degenerative arthritis of the spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  

Also effective from September 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as Diagnostic Code 5243, although the actual criteria remained the same except for some minor re-phrasing.  In particular, Diagnostic Code 5243 provides the following: Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  It also deleted the old Note 2.

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with x-ray involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups, with occasional incapacitating exacerbations.  The regulations pertaining to arthritis have not been amended.

Likewise, the regulations pertaining to nerve paralysis, or neuropathy, have not been amended.  

The Veteran's claim for an increased rating for the service-connected low back disability was received at the RO in April 2002.  A VA examination in August 2002 noted that the Veteran had flare-ups of back pain 8 times per month.  His baseline pain was 6-7 out of 10 but this increased to a 10 during flare-ups.  The Veteran's pain was exacerbated with prolonged sitting.  A Grade 2 spondylolisthesis was noted.  The Veteran's back pain was severe, as evidenced by the doctor's notation that he attended pain management clinics, used a TENS unit, took narcotics and non-steroidal anti-inflammatories for back pain with only fair relief.  The Veteran could flex to 50 degrees; but, significantly, the examiner indicated that the Veteran's motion decreased 40 percent during flare-ups secondary to pain, fatigue and/or repeated use.  

The above findings show that the Veteran, at least as likely as not, had severe back pain at the time he filed his claim for increase, particularly given that his flexion was further limited to 20 degrees (40 percent of 50) during flare-ups.  This is severe limitation of motion as normal flexion is to 90 degrees.  

Similarly, the evidence of record since the revised regulations became effective (in September 2002 for intervertebral disc syndrome and in September 2003 for all other spine disabilities), the criteria for the assignment of a 40 percent rating have been more nearly approximated.  In the most recent examinations of record, in December 2010, September 2012 and February 2013, the Veteran's flexion has been limited to 30 degrees or less.  

During the time period from August 2002 until the December 2010 VA examination, the evidence shows consistent reports of severe back pain, with the use of narcotics, acupuncture, physical therapy, epidural injections, and most recently, the implantation of a spinal cord stimulator.  In a September 2010 letter to the Orlando VAMC, Dr. G, a private physician from the Space Coast Pain Institute noted that the Veteran had post-laminectomy syndrome secondary to a lumbar fusion.  Dr. G noted that the Veteran had undergone physical therapy, nerve blocks and facet joint blocks, all of which failed to provide significant long-term relief of his pain.  Additionally, Dr. G indicated that despite the implantation of the spinal cord stimulatory, the Veteran continued to have a significant amount of pain, which required the use of high-dose opiate analgesics.  

VA records from 2002, 2003 and 2004 show continued treatment for back pain.  These records reflect that by September 2004, the Veteran had been placed on morphine slow release 15 mg. BID (twice daily) and oxycodone 5 mg BID.  His morphine does was subsequently increased to 30 mg BID.  

Although a VA examination in March 2004 found that the Veteran had normal range of motion of the lumbar spine at that time, the examination report does not provide an adequate basis on which to rate the Veteran's back pain because there was no mention of pain or at what point during range of motion testing the pain began.  Significantly, a VA outpatient treatment record dated that same month noted the Veteran's back pain was so severe that he was waking up every 3 hours during the night.  Further, in a March 2005 VA outpatient treatment record, the Veteran reported that his back spasms were increasing.  

A November 2005 VA examination indicated that the Veteran could flex to 60 degrees, but also noted the presence of moderate spasms and significant effects on the Veteran's activities of daily living.  The Veteran's back pain prevented him from doing chores, shopping, shopping and exercise; and his ability to travel was severely limited at that time.  

Thus, when the record is viewed as a whole, it is clear that the Veteran's back pain has been severe with severe limitation of motion of the lumbar spine since April 2002.  The examinations in 2010, 2012 and 2013 only serve to confirm that the Veteran's limitation of flexion is 30 degrees or less, which is similar to what was noted in August 2002.  

As such, the criteria are met for the assignment of a 40 percent rating for the service-connected lumbar spine disability for the entire period covered by this claim under the old Diagnostic Code 5292 and under Diagnostic Codes 5237 and/or 5242 the General Rating Formula in effect as of September 2003.  

A higher rating is not assignable.  At no time has the Veteran's spondylolisthesis (disc slip at L5-S1) been shown to cause pronounced intervertebral disc syndrome.  The November 2013 expert opinion clearly addressed this issue.  The Chief of Orthopedic Surgery and the Chief of Neurosurgery carefully reviewed the record, as evidenced by the lengthy recitation of the medical and lay evidence dating back to the Veteran's service.  These experts noted that despite the Veteran's reports of sciatic pain, the objective findings did not support neurological impairment.  Namely, a November 2005 examiner's neurology testing was normal.  A February 2006 EMG/NCV test of the Veteran's lower extremities was normal.  A May 2009 private report from Dr. G noted that the Veteran was still complaining of low back pain with radiation to the right buttock.  Dr. G did not specifically indicate that the radiating pain was neurological in nature.  

The VA examiner in February 2013 noted some decreased sensation in the right lower extremity and a subsequent rating decision issued in March 2013 granted service connection for sciatic neuropathy of the right lower extremity.  At no time prior to that examination, was there any objective evidence of sciatic neuropathy.  

Based on a review of the entire record, the expert physicians indicated in November 2013 that the Veteran's slip at L5-S1 probably combined with intermittent muscle strains that many people occasionally experience, that was the likely cause of the Veteran's back pain.  The experts specifically opined that there was no evidence of a separate diagnosis of intervertebral disc syndrome.  Further, the experts found no evidence of sciatic neuropathy, noting that the Veteran's ankle jerk reflexes have been present and no muscle atrophy had ever been documents.  The experts opined that the Veteran's spasms, if any, are non-specific symptoms that are not evidence of a sciatic neuropathy.  Moreover, the experts found that the pattern of the Veteran's pain did not provide evidence of sciatic neuropathy.  

The experts acknowledged various documents in the claims file indicating that there was a possibility of radiculopathy of the lower extremities (see November 2013 Medical Expert Opinion, pp 14-15), but opined that it was less likely than not that there is any neurologic abnormality associated with the service-connected spine disability that has affected the left lower extremity at any time since 2001 because there were no classic signs indicating such (i.e. no objective evidence of atrophy, weakness in motor function testing and electrodiagnostic studies were normal).  Moreover, the experts explained that the phrase "chronic low back pain with left sciatica" describes symptoms but is not a diagnosis of the cause of those symptoms.  Also, the experts explained that not being able to rule out nerve root impingement on an MRI scan does not lead to a connection between neurologic abnormality and the Veteran's service-connected disability.  

The Board places greater weight on an opinion based on objective findings and a full recorded history of the Veteran's back disability rather than opinions which lack rationale or objective evidence to support the opinion, particularly when the issue is neurological (as opposed to a psychiatric disorder, or other disability that is rated primarily based on subjective lay evidence).  The experts specifically indicated that the opinions offered were not based on speculation, but rather, on a very thorough review of the Veteran's extensive medical record along with many years of medical education and clinical practice.  

For these reasons, a 60 percent disability rating for the service-connected back disability based on the regulations in effect prior September 2002 for intervertebral disc syndrome is not warranted.  

Similarly, as the experts found no objective evidence of sciatic neuropathy prior to February 11, 2013, the preponderance of the evidence is against the claim for entitlement to a separate disability rating based on neurological symptoms prior to February 11, 2013 because their opinion carries great weight, as it is based on the entire record, years of clinical experience, sound medical principles, and provides a complete rationale for the opinions provided.  

Regarding ankylosis, the experts noted in their November 2013 opinion that other than the well-documented instrumented fusion of the Veteran's spine from L5 to S1, there was no evidence that his lumbar spine has ankylosed.  Thus, even if the fusion represents a form of ankylosis, the evidence clearly establishes that any such ankylosis is favorable and not unfavorable according to 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note (5), effective from September 2003.  

There is no criteria which would provide a rating in excess of 40 percent for favorable ankylosis, and the Veteran does not have unfavorable ankylosis; thus, a rating in excess of 40 percent for ankylosis of the lumbar spine is not warranted under either version of the regulation.  

Finally, the Veteran has not been shown to have had incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during any twelve month period covered by this claim.  As previously noted, the Veteran has been additionally compensated for his periods of convalescence after surgery based on 38 C.F.R. § 4.30.  

There is no other diagnostic code applicable to the spine (under the pre-2002 rating criteria and under the post-2003 rating criteria) that would appropriately afford the Veteran a disability rating in excess of 40 percent for his service-connected low back disability.  

As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, there is no evidence that the manifestations of the Veteran's service-connected lumbar spine disorder are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The Veteran's back disability is manifested by limited motion with pain on motion, including muscle spasms, with weakness, fatigability and consideration of additional loss of motion during flare-ups.  All of these symptoms are contemplated in the rating criteria for rating disabilities of the spine (both pre-2002 and post-2003).  Furthermore, these symptoms are contemplated by the regulations at 38 C.F.R. §§  4.40, 4.45 and 4.59 (in effect for the entire period covered by this claim) and the Veteran's disability rating reflects application of these regulations.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where the signs and symptoms of the Veteran's service-connected lumbar spine disorder are addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  There are no additional symptoms of his psychiatric disorder that are not adequately addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, neither an exceptional nor an unusual disability picture is found, and referral of this case for consideration of an extra-schedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 




ORDER

Entitlement to a disability rating of 40 percent, but not higher, is granted for the period covered by this claim prior to April 1, 2010, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 40 percent on and after April 1, 2010, and entitlement to a separate rating for neurological impairment at any time prior to February 11, 2013, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


